           Case 3:20-cv-00514-LRH-WGC Document 23 Filed 06/15/21 Page 1 of 2




1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5

6     BRYAN EAGLES,                                    Case No. 3:20-cv-00514-LRH-WGC
7           Petitioner,
                                                       ORDER
8           v.
9
      WILLIAM GITTERE, et al.,
10
            Respondents.
11

12

13          In this habeas corpus action, the petitioner, Bryan Eagles, represented by
14   appointed counsel, filed an amended petition for writ of habeas corpus (ECF No. 16) on
15   April 14, 2021. The respondents were then due on June 14, 2021, to respond to Eagles’
16   amended petition. See Order entered October 19, 2020 (ECF No. 8) (60 days for
17   response).
18          On June 14, 2021, Respondents filed a motion for extension of time (ECF No.
19   22), requesting a 60-day extension of time to respond to Eagles’ amended petition.
20   Respondents’ counsel states that the extension of time is necessary because of delay
21   caused by the COVID-19 pandemic. This would be the first extension of this deadline.
22   Petitioner does not oppose the motion for extension of time. The Court finds that
23   Respondents’ motion for extension of time is made in good faith and not solely for the
24   purpose of delay, and there is good cause for an extension of time.
25          The Court will extend the time for Respondents’ response to the amended
26   petition by 90 days, to September 13, 2021. The Court does so with the expectation that
27   this will forestall the need for any further extension of this deadline.
28   ///
                                                   1
           Case 3:20-cv-00514-LRH-WGC Document 23 Filed 06/15/21 Page 2 of 2




1              IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement

2    of Time (ECF No. 22) is GRANTED. Respondents will have until and including

3    September 13, 2021, to respond to the amended petition for writ of habeas corpus.

4              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

5    proceedings set forth in the order entered October 19, 2020 (ECF No. 8) will remain in

6    effect.

7

8              DATED this 15th day of June, 2021.
9

10
                                               LARRY R. HICKS
11                                             UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
